- significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep dollar_figure in re company this letter constitutes notice that pursuant to your request of date as modified by your authorized representative’s letter dated date your request for a waiver of the minimum_funding plan for the plan_year - case has been closed by this office standard for the above-named has been withdrawn and the waivers of the percent tax under sec_4971 of the internal_revenue_code code have been granted for the above-named plan for the plan years ending es anc the waivers of the percent tax have been granted in accordance with b of the employee retirement income security act erisa the amounts for which the waivers have been granted are equal to percent of the accumulated funding deficiencies in the funding_standard_account as of iy anc date the end of the plan years for which the waivers have been granted to the extent such funding deficiencies have not been corrected the company is the world’s largest manufacturer of sold to the trade the company produces a unique hand-crafted product which is configured and customized to the specification of the end-user according to information submitted by your authorized representative the company filed a request with the pension_benefit_guaranty_corporation to effect a distress termination of the plan in mm this request is still pending final approval this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours ol p- donna m prestia manager employee_plans actuarial group
